Title: To Benjamin Franklin from ——— Richelet, 18 July 1778
From: Richelet, ——
To: Franklin, Benjamin



Monsieur
L’hermitage de Chasseigne les Dormansen champagne le 18 juillet 1778
Je suis retirez du monde, et je n’en connois pas les usages: je ne sais de nouvelles, que par une gazette de tous les mois.
Ne soïez donc pas surpris Monsieur, si je ne vous donne pas la qualité, que vous avez peutêtre a la Cour.
Les gazettes annonçent L’Union de 13 provinces de l’Amerique: par l’Effet du hazard, le petit manoir que j’habitte se trouve aussi distribué sur 13 cantons.
Cette Singularité, Monsieur, m’a determinez à acceptér l’offre d’un maitre d’ecolle, pour en lever le plan, et j’ose vous l’offrir.
Il n’i à q’une petite journée de poste, de Paris icy: sur la belle routte de Strasbourg.
Vous trouvant a portée de la Champagne, dont les vins sont renommez: si vous voulez voir les cottes qui le produisent, j’ose vous offrir l’hermitage, pour i faire le sejour qu’il vous plairoit.
Si l’offre que je fais Monsieur, vous paraissoit temeraire, permettez-moi de vous dire que ce seroit la fautte des papiers publics: ils annonçent une noble Simplicite dans votre façon de vivre; une entiere abnégation de faste. Et interieurement j’ai pensez, que pouvant vous fournir de quoi logér un sécrétaire, un Valet de Chambre, deux laquais; vous offrir un bon pottage, et par extraordinaire pour vous, deux entrées, vous pouriez vous contenter.
Si j’erre Monsieur, pardonnez-le moy en faveur de la veneration que vos vertus m’ont inspirées.
Si le hazard, qui occasionne cette lettre Monsieur, faisoit aussi, que Vous connussiez quelq’habitan de l’amérique qui voulut revenir en france, et acheptér une terre: j’en connois plusieurs, et de differents prix, qu’on m’a confiez êtres a vendre, sans etres aux affiches: et j’indiquerois volontier a qui il faudroit s’adresser pour negocier, et même les propriétaires. Je suis avec respect Monsieur Votre tres humble et tres obeissant serviteur
Richelet


Ne soiez point surpris Monsieur, si cette lettre n’est pas timbrée de Dormans. Je la fais mettre à une autre poste: parceque si par hazard encore, mon desir s’acomplissoit, et que vous vinssiez comme atendu, ou qu’on le soupconnat, vous pouriez être interompu par la foulle d’habitans qui vouderoïent vous voir.
Si vous voulez savoir quel je suis? Vous pouvez Monsieur, faire informer près de Monsieur l’abbé de Breteüil, chancelier de Monseigneur Le Duc D’Orleans: Je crois qu’il voudera bien dire si on peut m’en croire.

 
Endorsed: Richelet Invitation
Notation: Dormans 18. juillet 1778.
 